Case 12-21207        Doc 60     Filed 10/30/18     Entered 10/30/18 14:40:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 21207
         Latasha R Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/24/2012.

         2) The plan was confirmed on 11/07/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/02/2018.

         6) Number of months from filing to last payment: 67.

         7) Number of months case was pending: 77.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $23,957.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-21207              Doc 60           Filed 10/30/18    Entered 10/30/18 14:40:23                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $27,420.50
           Less amount refunded to debtor                                 $1,903.99

 NET RECEIPTS:                                                                                             $25,516.51


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,400.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,014.49
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,414.49

 Attorney fees paid and disclosed by debtor:                            $100.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACS                                        Unsecured           0.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for        Unsecured           0.00      1,088.59        1,088.59        133.71         0.00
 Ashley Stewart                             Unsecured           0.00           NA              NA            0.00        0.00
 Asset Acceptance                           Unsecured         412.00           NA              NA            0.00        0.00
 Asset Acceptance                           Unsecured           0.00           NA              NA            0.00        0.00
 Commonwealth Edison Company                Unsecured      5,676.00            NA              NA            0.00        0.00
 Credit Management Lp                       Unsecured         191.00           NA              NA            0.00        0.00
 Dvra Billing                               Unsecured      5,275.00            NA              NA            0.00        0.00
 EOSCCA                                     Unsecured         221.00           NA              NA            0.00        0.00
 First Premier                              Unsecured           0.00           NA              NA            0.00        0.00
 Glelsi/Goal Financial                      Unsecured           0.00           NA              NA            0.00        0.00
 Great American Finance Company             Unsecured      1,326.00            NA              NA            0.00        0.00
 I C Systems Inc                            Unsecured           0.00           NA              NA            0.00        0.00
 I C Systems Inc                            Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company            Unsecured         682.00      1,047.15        1,047.15        128.62         0.00
 Illinois Dept of Revenue 0414              Priority           21.00        134.83          134.83        134.83         0.00
 Illinois Dept of Revenue 0414              Unsecured           0.00         55.80           55.80           6.85        0.00
 Internal Revenue Service                   Unsecured           0.00         66.39           66.39           8.15        0.00
 Internal Revenue Service                   Priority          741.56      3,730.12        3,730.12      3,730.12         0.00
 LVNV Funding LLC                           Unsecured      1,080.00            NA              NA            0.00        0.00
 Midland Credit Management Inc              Unsecured      2,947.00       2,947.10        2,947.10        358.01         0.00
 Nicor Gas                                  Unsecured      1,695.00       1,706.86        1,706.86        209.65         0.00
 Oak Harbor Capital LLC                     Unsecured      2,032.00       2,032.31        2,032.31        249.63         0.00
 Peoples Energy Corp                        Unsecured         814.00        813.63          813.63          97.37        0.00
 Portfolio Recovery Associates              Unsecured            NA         879.54          879.54        108.03         0.00
 Portfolio Recovery Associates              Secured       14,027.00     14,906.54        14,027.00     14,027.00    1,626.35
 Stellar Recovery                           Unsecured         546.00           NA              NA            0.00        0.00
 Toyota Motor Credit Corporation            Unsecured           0.00           NA              NA            0.00        0.00
 US Employees Credit Union                  Unsecured           0.00           NA              NA            0.00        0.00
 Wells Fargo Bank                           Unsecured      2,335.00       2,335.38        2,335.38        283.70         0.00
 Wells Fargo Education Financial Services   Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-21207     Doc 60   Filed 10/30/18     Entered 10/30/18 14:40:23                Desc         Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim           Claim        Claim         Principal       Int.
 Name                          Class    Scheduled        Asserted     Allowed          Paid          Paid
 WFNNB/TSA                  Unsecured           0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                 Interest
                                                        Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00               $0.00                   $0.00
       Mortgage Arrearage                               $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                     $14,027.00          $14,027.00               $1,626.35
       All Other Secured                                $0.00               $0.00                   $0.00
 TOTAL SECURED:                                    $14,027.00          $14,027.00               $1,626.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00             $0.00                   $0.00
        Domestic Support Ongoing                           $0.00             $0.00                   $0.00
        All Other Priority                             $3,864.95         $3,864.95                   $0.00
 TOTAL PRIORITY:                                       $3,864.95         $3,864.95                   $0.00

 GENERAL UNSECURED PAYMENTS:                       $12,972.75            $1,583.72                   $0.00


 Disbursements:

       Expenses of Administration                          $4,414.49
       Disbursements to Creditors                         $21,102.02

 TOTAL DISBURSEMENTS :                                                                     $25,516.51




UST Form 101-13-FR-S (9/1/2009)
Case 12-21207        Doc 60      Filed 10/30/18     Entered 10/30/18 14:40:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
